Filed 10/26/15




      IN THE SUPREME COURT OF CALIFORNIA


JOHN LARKIN,                        )
                                    )
           Petitioner,              )
                                    )                              S216986
           v.                       )
                                    )                        Ct.App. 3 C065891
WORKERS‟ COMPENSATION               )
APPEALS BOARD and THE CITY OF       )
MARYSVILLE                          )
                                    )                    W.C.A.B. No. ADJ7191871
           Respondents.             )
____________________________________)


        Labor Code section 4458.2 provides workers‟ compensation benefits to
certain peace officers injured in the line of duty.1 The terms of the statute apply to
any “active peace officer of any department as described in Section 3362 [who]
suffers injury or death while in the performance of his or her duties as a peace
officer.” (§ 4458.2.) The statute likewise provides benefits to those injured while
performing services as part of a so-called posse comitatus — a group of citizens
convened by law enforcement authorities for certain limited law enforcement
purposes, in accordance with section 3366 — and to certain reserve peace officers
as described in section 3362.5. (§ 4458.2.) We granted review to determine




1       All statutory references are to the Labor Code unless otherwise indicated.



                                          1
whether the benefits provided under section 4458.2 extend to both volunteer peace
officers and to regularly sworn, salaried officers.
       In light of the text of sections 4458.2 and 3362, their place in the structure
of the statutory scheme, and the Workers‟ Compensation Appeals Board‟s (Board)
interpretation of the statute, we conclude that section 4458.2 does not extend
maximum indemnity levels to regularly sworn, salaried officers.2 This conclusion
is bolstered by a review of the legislative history governing the relevant statutory
provisions. We therefore affirm the Court of Appeal‟s judgment.
                                I.     BACKGROUND
       On November 21, 2008, Officer John Larkin — while employed as a police
officer by the City of Marysville (Marysville) — sustained injuries to his face and
body in the course of duty. A workers‟ compensation judge (WCJ) was assigned
to review Larkin‟s application for benefits. When considering Larkin‟s
application, the WCJ determined that Larkin was indeed entitled to workers‟
compensation benefits, but not to the maximum indemnity levels available under
section 4458.2.
       As of July 2010, when the WCJ adjudicated Larkin‟s case, Marysville had
paid Larkin temporary disability benefits of $671.07 per week from December 9,
2008, through April 29, 2010, for a total of $31,523.58. Marysville had likewise
covered Larkin‟s injury-related medical treatments. After including educational
incentive pay of $8.33 per month that had not previously been considered, the

2       The Court of Appeal in its opinion, and the parties in their briefing before
this court, refer to section 4458.2‟s “maximum benefits.” Because section 4458.2
operates by setting “weekly earnings” — for disability indemnity purposes — at
the “maximum” levels in section 4453, “maximum benefits” are equivalent to
“maximum indemnity levels” or “maximum indemnity payments.” We use these
latter two terms throughout this opinion.




                                          2
WCJ determined Larkin‟s earnings to be $1,008.47 per week.3 Interpreting
sections 4458.2 and 3362, the WCJ found that they did not apply to regularly
sworn, salaried officers like Larkin. The WCJ‟s analysis focused on the operation
of section 3362, concluding “it would be illogical and unnecessary to create a
statute [such as section 3362] to confer employment on a person who is so
obviously an employee [under section 3351] for purposes of workers‟
compensation.” In light of the WCJ‟s ruling, Larkin was not entitled to the
maximum indemnity levels set out in section 4453.4 (See § 4458.2.)

3       The WCJ did not calculate Larkin‟s prospective temporary disability
indemnity benefits, but in finding Larkin‟s weekly earnings to be $1,008.47, it
appears that Marysville would have been obligated to make weekly payments to
Larkin totaling two-thirds of this amount. (§ 4653 [“If the injury causes temporary
total disability, the disability payment is two-thirds of the average weekly earnings
during the period of such disability, consideration being given to the ability of the
injured employee to compete in an open labor market.”].)
4       Section 4453, subdivision (a) (section 4453(a)) sets the limits used to
calculate disability indemnity levels. The schedule of earnings is tied to the date
of injury and is presented as a range, such that an injured employee‟s average
weekly earnings for workers‟ compensation purposes are “[n]ot less than” a
certain amount and not “more than” another. (Ibid.) Section 4453, subdivision (c)
(section 4453(c)) governs the actual calculation of average weekly earnings,
including for those employed on what amounts to a full-time basis: “Between the
limits specified in subdivisions (a) and (b), the average weekly earnings, except as
provided in Sections 4456 to 4459, shall be arrived at as follows: [¶] (1) Where the
employment is for 30 or more hours a week and for five or more working days a
week, the average weekly earnings shall be the number of working days a week
times the daily earnings at the time of the injury.” (§ 4453(c)(1).)
        The last earnings range enumerated in the statute by a specific dollar
amount governed injuries occurring between January 1, 2006 and December 31,
2006. (§ 4453(a)(10) [setting the range between $189 and $1,260 or “1.5 times
the state average weekly wage, whichever is greater”].) For injuries like Larkin‟s,
which occurred on or after January 1, 2007, average weekly earnings were
“increased by an amount equal to the percentage increase in the state average
weekly wage as compared to the prior year,” as reported by the United States
Department of Labor. (Ibid.) Had the WCJ found section 4458.2 applicable to
                                                          (footnote continued on next page)


                                         3
        Following this hearing, Larkin petitioned the Board for reconsideration. He
argued that the two statutes‟ plain language entitled regularly sworn, salaried
peace officers to maximum indemnity levels. The Board disagreed, finding the
WCJ‟s reasoning persuasive and denying Larkin‟s petition.5
        Larkin then sought a writ of review from the Court of Appeal. In affirming
the Board‟s order, the Court of Appeal interpreted section 4458.2 to avoid what it
deemed an “absurd result.” It concluded that the policy considerations underlying
section 4458.2 and section 3362, as well as other similar statutes, reflected a
legislative interest in encouraging volunteer service to support police and fire
agencies “by providing maximum benefits to volunteers injured in providing such
service.” The court also noted that because Larkin, as a regularly sworn, salaried
peace officer, met the definition of “employee” under section 3351, he was
entitled to the full range of workers‟ compensation benefits available to all
employees, whether peace officers or not. (§ 3351 [“ „Employee‟ means every
person in the service of an employer under any appointment or contract of hire or
apprenticeship, express or implied, oral or written, whether lawfully or unlawfully
employed . . . .”].) Although the Court of Appeal did not enumerate which
benefits Larkin was eligible to receive as an employee, all those who fall under
section 3351 are eligible to receive benefits such as temporary disability and
medical payments, among others. (§§ 4650 et seq. [mandating temporary


(footnote continued from previous page)

Larkin, he would have been entitled to two-thirds of the maximum average weekly
earnings, taking into account the increase in the state average weekly wage. (See
§ 4453(a)(10); see also § 4653 [setting temporary total disability payments as two-
thirds of average weekly earnings].)
5       The Board adopted and incorporated the WCJ‟s report in its entirety.



                                          4
disability indemnity payments where an injury causes temporary disability], 4600
[requiring employers to cover certain medical care for injured employees].) Given
the reach of section 3351, the Court of Appeal found no reason for a “special
statute” like section 3362 to apply to officers like Larkin. The Court of Appeal
also evinced concern about the effects of Larkin‟s interpretation, which it believed
would leave volunteer peace officers without workers‟ compensation if injured in
the line of duty. Accordingly, the court concluded that sections 4458.2 and 3362
apply only to volunteer peace officers.
       We then granted Larkin‟s petition for review to address a single question:
Whether section 4458.2 instead applies also to regularly sworn, salaried peace
officers.
                                  II.     DISCUSSION
       This case turns on our interpretation of two statutory provisions governing
workers‟ compensation — sections 4458.2 and 3362. In interpreting a statute, we
begin with its text, as statutory language typically is the best and most reliable
indicator of the Legislature‟s intended purpose. (Fitch v. Select Products Co.
(2005) 36 Cal. 4th 812, 818; see also Baker v. Workers’ Comp. Appeals Bd. (2011)
52 Cal. 4th 434, 442.) We consider the ordinary meaning of the language in
question as well as the text of related provisions, terms used in other parts of the
statute, and the structure of the statutory scheme. (See Lonicki v. Sutter Health
Central (2008) 43 Cal. 4th 201, 209; California Teachers Assn. v. San Diego
Community College Dist. (1981) 28 Cal. 3d 692, 698; see also Clean Air
Constituency v. State Air Resources Bd. (1974) 11 Cal. 3d 801, 813-814; People v.
Rogers (1971) 5 Cal. 3d 129, 142 (conc. & dis. opn. of Mosk, J.) [in construing a
statute, we do not look at each term as if “in a vacuum,” but rather gather “the
intent of the Legislature . . . from the statute taken as a whole”].) If the statutory
language in question remains ambiguous after we consider its text and the statute‟s

                                           5
structure, then we may look to various extrinsic sources, such as legislative
history, to assist us in gleaning the Legislature‟s intended purpose. (Holland v.
Assessment Appeals Bd. No. 1 (2014) 58 Cal. 4th 482, 490.)
       The Board‟s decision denying Larkin‟s petition for reconsideration,
meanwhile, is an adjudication resolving a question of law. In adjudicating the
question before it, the Board interpreted precisely the two statutes primarily at
issue in this case — section 4458.2 and section 3362 — and applied those statutes
to the particular circumstances of Larkin‟s case. We treat such adjudications as
we do other official proceedings where agencies with relevant expertise,
responsibility, and familiarity interpret a statute. (Cf. Yamaha Corp. of America v.
State Bd. of Equalization (1998) 19 Cal. 4th 1, 11 (Yamaha) [“the binding power of
an agency‟s interpretation of a statute or regulation is contextual: Its power to
persuade is . . . dependent on the presence or absence of factors that support the
merit of the interpretation”].) To wit: we give great weight to interpretations like
these, rendered in an official adjudicatory proceeding by an administrative body
with considerable expertise interpreting and implementing a particular statutory
scheme. (See id. at pp. 12-13; see also Brodie v. Workers’ Comp. Appeals Bd.
(2007) 40 Cal. 4th 1313, 1331 (Brodie) [noting the Board‟s “extensive expertise in
interpreting and applying the workers‟ compensation scheme”].)
       While we assign considerable importance to the agency‟s views, we also
retain ultimate responsibility for interpreting the relevant statute. (See Honeywell
v. Workers’ Comp. Appeals Bd. (2005) 35 Cal. 4th 24, 34.) If the agency‟s
interpretation is clearly erroneous or unauthorized under the statute, we will not
give effect to its understanding of the statute. (See Yamaha, supra, 19 Cal.4th at
p. 12, citing International Business Machines v. State Bd. of Equalization (1980)
26 Cal. 3d 923, 931, fn. 7; see also Brodie, supra, 40 Cal.4th at p. 1331 [“we give
weight to [the Board‟s] interpretations of workers‟ compensation statutes unless

                                          6
they are clearly erroneous or unauthorized”].) But where the Board‟s conclusion
is not plainly at odds with the statutory scheme, we assign great weight to it. (See
Brodie, at p. 1331 [“The Board‟s conclusion was not clearly erroneous and is
entitled to deference” (italics added)]; see also Yamaha, at p. 12, citing
International Business Machines.)
       Section 4458.2 states in relevant part that “[i]f an active peace officer of
any department as described in Section 3362 suffers injury or death while in the
performance of his or her duties as a peace officer, . . . then, irrespective of his or
her remuneration from this or other employment or from both, his or her average
weekly earnings for the purposes of determining temporary disability indemnity
and permanent disability indemnity shall be taken at the maximum fixed for each,
respectively, in section 4453.” Nothing in this text explicitly precludes the
statute‟s application to regularly sworn, salaried officers. Nor does the language
plainly apply only to volunteers. The statute does, however, explicitly relate the
availability of benefits to another provision of the scheme, section 3362. That
provision, in turn, states that “[e]ach male or female member registered as an
active policeman or policewoman of any regularly organized police department
having official recognition and full or partial support of the government of the
county, city, town or district in which such police department is located, shall,
upon the adoption of a resolution by the governing body of the county, city, town
or district so declaring, be deemed an employee of such county, city, town or
district for the purpose of this division and shall be entitled to receive
compensation from such county, city, town or district in accordance with the
provisions thereof.” (§ 3362.)
       Larkin contends that a straightforward reading of section 4458.2‟s text
supports an equally straightforward conclusion: the statute does not restrict
maximum indemnity levels to volunteer peace officers alone. He further argues

                                           7
that the Legislature‟s decision in 1989 to remove the word “volunteer” from
section 4458.2 demonstrates the legislative intent to broaden the statute‟s reach
and bestow its benefits upon full-time, salaried peace officers.6 Larkin also posits
that section 3362 does not exclusively apply to volunteer peace officers and, as
such, is irrelevant to determining the issue before us in this case.
       In contrast, Marysville argues that section 4458.2 must be read in
conjunction with section 3362. Section 3362 governs compensation for certain
peace officers who otherwise would not come under the workers‟ compensation
law‟s definition of “employee” in section 3351, and the benefits available under
section 4458.2 track section 3362‟s own limits. As such, Marysville contends, the
disputed provision of section 4458.2 extends benefits only to volunteers and
provides no recourse for regularly sworn officers.

       A. Sections 4458.2 and 3362: Text and Structure
       To answer the question before us we must understand the text of sections
4458.2 and 3362, as well as the structure of the statutory scheme encompassing
both. Section 4458.2 is a benefits-affording provision. It does not make any
worker eligible for compensation directly, but instead depends on cross-referenced
provisions, including section 3362, to determine eligibility. Under the clause of
section 4458.2 at issue in this case, “[i]f an active peace officer of any department
as described in Section 3362 suffers injury or death while in the performance of
his or her duties as a peace officer,” then that officer is entitled to certain
maximum indemnity levels as provided in section 4453. (Italics added.) Under


6      Prior to the 1989 amendment, section 4458.2 read, in relevant part: “If a
male member registered as an active police member of any regularly organized
volunteer police department as described in Section 3362 . . . .” (Stats. 1961, ch.
1581, § 1, p. 3408.)



                                            8
the language of section 4458.2, section 3362 performs a limiting function. If
section 3362 does not apply to regularly sworn, salaried peace officers, neither
does section 4458.2. If, on the other hand, section 3362 applies to all peace
officers, then section 4458.2 does as well.
       Section 3362 appears in a chapter that defines employees for workers‟
compensation purposes and an article that does the same (see ch. 2, art. 2), but the
statute never refers explicitly to volunteers. (§ 3362 [“Each male or female
member registered as an active policeman or policewoman of any regularly
organized police department . . . .”].) The statutory text does, however, suggest its
inapplicability to regularly sworn, salaried peace officers. To see why, consider
that the provision relates to those who “register[ ] as . . . active” police officers.
(Ibid.) It makes eligible for workers‟ compensation benefits those officers who
are “deemed . . . employee[s]” by a “resolution” of “the governing body of the
county, city, town or district so declaring.” (Ibid.) Regularly sworn, salaried
peace officers need not “register” to become active police officers. (Ibid.) Their
“active” status stems instead from the very nature of their employment. (Ibid.)
Further, and as explained post, such officers are already employees by virtue of
section 3351. There‟s no conceivable need for them to be “deemed” employees so
they can qualify for workers‟ compensation; their eligibility does not depend upon
the adoption of any “resolution” to that effect. (§ 3362.)
       Although section 3362‟s text appears to shed some light on the
Legislature‟s intended purpose, the text alone is not dispositive. While it may
seem unlikely that the reference to someone “deemed” an employee by a
“resolution” was simply a roundabout way of covering regularly sworn, salaried
peace officers, the statute is not explicit about the scope of its coverage. (Ibid.)
Nonetheless, the textual arguments are further bolstered by structural ones —



                                            9
section 3362‟s place in the broader structure of the statutory scheme leaves little
doubt about the statute‟s reach or purpose.
       Chapter 2, article 2 of the workers‟ compensation law governs employees.
Within this part of the scheme, section 3351 is of paramount importance. It
defines “employee” for workers‟ compensation purposes, authorizing benefits for
those who satisfy its conditions. (Ibid. [“ „Employee‟ means every person in the
service of an employer under any appointment or contract of hire or
apprenticeship, express or implied, oral or written, whether lawfully or unlawfully
employed . . . .”].)
       This article is as pivotal as any in the entire statutory scheme, because it is
the very source of eligibility for workers‟ compensation. It lists inclusions,
exclusions, and exemptions, addressing the employment status of elected officials,
corporate directors, independent contractors, disaster service workers, and others.
(See, e.g., §§ 3351, 3351.5, 3352, 3352.94, 3353.) Most relevant to our inquiry is
that several provisions within this article extend eligibility for workers‟
compensation benefits to certain categories of volunteers who otherwise would be
ineligible under the law‟s definition of “employee” (§ 3351). Multiple sections of
the article cover such categories of employees. They include volunteer firefighters
(§ 3361), volunteer parks and recreation workers (§ 3361.5), and those performing
voluntary services for public agencies (§ 3363.5, subd. (a)), private nonprofit
organizations (§ 3363.6, subd. (a)), and school districts (§ 3364.5).7



7      Some of these volunteers are deemed employees only where the jurisdiction
or authority overseeing the volunteers so resolves. (E.g., §§ 3361.5 [volunteer
parks and recreation workers], 3363.5 [public agency volunteers].) Others are
deemed employees even without an authorizing resolution. (E.g., § 3361
[volunteer firefighters].)



                                          10
       Indeed, it is section 3351‟s limited reach that makes necessary these
volunteer-specific provisions. Volunteers have no “appointment.” (§ 3351.)
They do not possess a “contract of hire,” nor do they serve as apprentices. (Ibid.)
In short, under section 3351, volunteers are not “employees” for workers‟
compensation purposes, and the scheme bestows no benefits upon those providing
their critical services free of charge. To remedy this gap in coverage, the
Legislature adopted a slew of statutes that defined the volunteers as “employees”
for workers‟ compensation purposes. (E.g., §§ 3361, 3361.5, 3363.5, subd. (a),
3363.6, subd. (a), 3364.5.) And while section 3362 does not use the term
“volunteer,” there would be no specific need to enact this provision if it were
meant to apply to regularly sworn, salaried peace officers. The reason why no
such need exists is simple: volunteer peace officers do not come within the reach
of section 3351, but regularly sworn, salaried peace officers do. To argue that
section 3362 applies to these salaried officers is either to misunderstand the nature
of their employment, or to suggest that these two sections — 3362 and 3351 —
overlap in a way that is belied by the text and structure of the workers‟
compensation scheme. Regularly sworn, salaried police officers are employees, as
defined under section 3351, and thus entitled to workers‟ compensation benefits
under that statute. Without section 3362, regularly sworn, salaried peace officers
would still be entitled to workers‟ compensation. But volunteer peace officers
would not be.
       And if section 3362 is indeed understood to reach only volunteer officers
and not regularly sworn, salaried officers, then it would operate much like sections
3366 and 3362.5 — also referenced in section 4458.2. They too draw those
performing certain law enforcement functions — as a member of a “posse
comitatus” (§ 3366), for example, or as a reserve officer in a regularly organized
police or sheriff‟s department (§ 3362.5) — into the workers‟ compensation

                                         11
scheme. Unlike these categories of peace officers, those employed as regularly
sworn, salaried officers may already enter the workers‟ compensation realm
without any specially designed statute. So given the structure of the benefits
scheme and the extent to which section 4458.2 depends on section 3362, it makes
little sense for section 4458.2 to apply to regularly sworn, salaried peace officers.
       This interpretation does not change the fact that all peace officers, including
volunteers, are entitled to certain benefits under the workers‟ compensation law.
All peace officers qualify for temporary disability and medical payments, for
example.8 (§§ 4650 et seq., 4600.) Yet regularly sworn, salaried peace officers
can receive additional benefits unavailable to volunteers. Under section 4850,
peace officers “employed on a regular, full-time basis” who are “disabled” in the
line of duty qualify for “a leave of absence while so disabled without loss of salary
in lieu of temporary disability payments . . . for the period of disability, but not
exceeding one year.” (§ 4850, subd. (a).)9 After this paid leave ends, these
officers are still eligible for temporary disability indemnity payments. (§ 4853
[authorizing disability indemnity benefits to peace officers after the end of the
leave of absence]; Boyd v. Santa Ana (1971) 6 Cal. 3d 393, 397 [“Under section
4853, the policeman, after the leave of absence with pay has expired . . . is also
permitted to secure benefits under the workmen‟s compensation law”].)
       Through section 4850, then, the Legislature has provided a benefit — paid
leave — available to few other employees. And it has determined that this extra

8       Volunteer peace officers are entitled to these benefits to the extent that the
jurisdiction in which they serve has resolved to deem them employees for
workers‟ compensation purposes, pursuant to section 3362.
9       This provision also applies to “regular, full-time” investigators in any
district attorney‟s office, probation officers, and firefighters, among others.
(§ 4850, subd. (b).)




                                          12
benefit should not deprive regularly sworn officers of their eligibility for disability
indemnity should their temporary disability last more than one year. (See § 4853.)
Yet by their own terms, these provisions do not apply to volunteers. Given this
limitation, section 4458.2 serves a critical balancing purpose in the statutory
scheme. It provides maximum disability indemnity and death benefit installment
payments to those volunteer peace officers whose service to their departments
entails risks of great magnitude. And it bases those maximum indemnity levels on
fictitious earnings. (§ 4458.2 [“irrespective of his or her remuneration from this or
other employment or from both”].) In short, the Legislature has determined that
irrespective of actual pay, volunteer peace officers are entitled to maximum
indemnity levels in the event of injury or death suffered while performing their
duties.
          This court has also recognized the Legislature‟s decision to afford generous
benefits to another group of volunteers who may encounter considerable risks —
volunteer firefighters. By providing fictitious earnings-based indemnity levels,
section 4458 provides maximum indemnity levels for these firefighters. This
arrangement can strengthen incentives for volunteer service, and compensates
volunteer firefighters for lost earnings from their full-time employment.
(Meredith v. Workers’ Comp. Appeals Board (1977) 19 Cal. 3d 777, 781-782
(Meredith).) Section 4458 accomplishes this by substituting a “fictitious earnings
component” for “the usual benefit schedules” of section 4453. (Meredith, at pp.
781-782.) Doing so counters the potential loss of earnings that citizens face in
serving as volunteer firefighters, and it makes it less burdensome for volunteers to
support this critical service to the public. (Id. at p. 782.)
          Section 4458.2 is best understood to serve the same ends. It uses this same
fictitious earnings mechanism to assure that covered volunteers will receive
maximum indemnity payments. Indeed, for those volunteer peace officers who

                                           13
receive no pay for their police work and no outside remuneration, the fictitious
earnings component is critical — without this component, some volunteers might
receive no indemnity payments at all. (See §§ 4453, 4653.) Further, section
4458.2 incentivizes volunteers to engage in the often-demanding work of a peace
officer. And it recognizes the sacrifice of lost wages that volunteers make in
pursuing this important form of public service. In short, section 4458.2‟s unique
role in the workers‟ compensation scheme appears to match the uniqueness of its
intended beneficiaries.
       This construction of sections 4458.2 and 3362, in turn, also matches the
conclusion of the Board. It is the Board that is most likely to be “ „sensitive to the
practical implications of one interpretation over another,‟ ” and we give great
weight to the Board‟s interpretation because of its expert knowledge of complex
workers‟ compensation statutes, and its role as the agency accountable for
implementing the statutory scheme. (Cf. Yamaha, supra, 19 Cal.4th at p. 12.) The
Board found “it would be illogical and unnecessary to create a statute [like section
3362] to confer employment on a person who is so obviously an employee [under
section 3351] for purposes of workers‟ compensation.” Given, too, section 3362‟s
role in the statutory scheme and its relationship to section 4458.2, the Board
determined that the latter provision did not apply to regularly sworn, salaried
peace officers like Larkin. And while the Board‟s interpretation is not long-
standing — a factor that we may take into account in considering the agency‟s
construction (Yamaha, at pp. 12-13) — neither does the interpretation depart from
previous constructions of the relevant provisions. Nothing in the Board‟s
construction is unauthorized in light of the statute‟s text and structure. (See
Brodie, supra, 40 Cal.4th at p. 1331.) It is, in fact, the interpretation that best
advances the Legislature‟s intended purpose.



                                           14
       B. Legislative History
       These textual and structural considerations, along with the agency‟s
reasoning, present a compelling basis for discerning the limits of section 4458.2.
To the extent any uncertainty nonetheless persists, we find that the available
legislative history associated with sections 3362 and 4458.2 is in accord with our
analysis.
       The legislative history of section 3362 tends to reflect a concern with the
treatment of volunteers. Though section 3362 ultimately leaves the decision of
how to treat volunteers and similarly situated officers to each jurisdiction, the
legislator who introduced the measure was concerned about the disparate
treatment of volunteer peace officers — who were ineligible for workers‟
compensation at the time despite their willingness to risk life and limb alongside
their salaried counterparts. (Sen. Stanford C. Shaw, letter to Gov. Edmund G.
Brown re Sen. Bill No. 1427 (1959 Reg. Sess.) June 23, 1959 [“This measure was
introduced on behalf of . . . districts who find it necessary to use a volunteer non-
paid police department for lack of adequate ad valorem tax base to support a paid
police department. This bill simply enables them to provide [workmen‟s]
compensation protection for these policemen, if the local entity desires to provide
this benefit. It is purely optional. Under the present law, there is no enabling
legislation whereby the coverage can be obtained.”].)10

10     This statement is from a letter written by the bill‟s sponsor, and sent before
the Governor signed the bill into law. While there are often limits to what an
interpreter may reasonably infer from an individual legislator‟s letter (e.g., In re
Marriage of Bouquet (1976) 16 Cal. 3d 583, 589-590), we have considered letters
expressing the views of a bill‟s sponsor where those views are fully consonant
with the statutory language and the history of the legislation. (Harrott v. County
of Kings (2001) 25 Cal. 4th 1138, 1162, fn. 4 [looking to a letter from a bill‟s
sponsor to the Governor, where that letter accorded with the statutory language
and other pieces of legislative history].) This letter tends to support our
                                                           (footnote continued on next page)


                                          15
        Also in accord with our reading of the statute, and that of the Board, is the
legislative history of section 4458.2. In 1961, the Legislature enacted Assembly
Bill No. 2016, codified as section 4458.2. The bill‟s history bolsters the
contention that the Legislature did not intend it to provide maximum indemnity
payments to regularly sworn, salaried peace officers. (Legis. Counsel, Rep. on
Assem. Bill No. 2016 (1961 Reg. Sess.) [“[A] volunteer policeman, irrespective of
remuneration, shall receive workmen‟s compensation benefits . . . based upon
maximum average weekly earnings . . . .”].)
        Assembly Bill No. 276 (1989-1990 Reg. Sess.), enacted in 1989, amended
section 4458.2. Specifically, it eliminated the words “male” and “volunteer” from
section 4458.2. Larkin contends that the elimination of the word “volunteer”
reflects the Legislature‟s intent to extend that provision‟s benefits to all peace
officers, including regularly sworn, salaried officers. But the legislative history of
this bill tends to cut against this viewpoint. Indeed, nothing in those materials
suggests that the Legislature intended Assembly Bill No. 276 to alter section
4458.2‟s reach as concerned regularly sworn, salaried officers. (E.g., Sen. Com.
on Industrial Relations, analysis of Assem. Bill No. 276 (1989-1990 Reg. Sess.) as
amended Apr. 24, 1989, p. 1 [noting the bill was meant “[t]o cover under workers‟
compensation certain volunteer peace officers when performing the duties of a
police officer”].) The Legislature did seek to bestow maximum indemnity levels
upon reserve officers. But nowhere did the Legislature indicate that the bill would
provide these maximum allowable earnings to regularly sworn, salaried peace


(footnote continued from previous page)

determination — rooted in considerations of section 3362‟s text, structure, and
operation in the larger workers‟ compensation scheme — that section 3362 does
not apply to regularly sworn, salaried peace officers.



                                          16
officers as well. (See id. at p. 2 [noting that “the compensation for [an injured]
reserve peace officer would be calculated on the basis of the maximum allowable
earnings, as is currently the case with volunteer police and firefighters”].)
       This legislative history notwithstanding, we acknowledge that the 1989
legislative amendment removing the word “volunteer” from section 4458.2 could
suggest, when viewed independently, that the Legislature broadened section
4458.2‟s reach. Yet this legislative action does not lend support to Larkin‟s
construction of the statute. First, in the version of section 4458.2 in operation
from 1961 to 1989, the word “volunteer” modified “police department,” not
“police member.” (Former § 4458.2, added by Stats. 1961, ch. 1581, § 1, p. 3408
[“If a male member registered as an active police member of any regularly
organized volunteer police department as described in Section 3362 . . . .”].)
Through Assembly Bill No. 276, the Legislature eliminated the reference to
“male,” substituted “peace officer” for “police member,” and deleted the modifier
“regularly organized volunteer police.” (§ 4458.2 [“If an active peace officer of
any department as described in Section 3362 . . . .”].) The word “volunteer” never
modified “peace officer.” If it had, then Larkin‟s interpretation might carry
greater weight, for the amendment would have been framed in terms of the officer
and not the department. Instead, the word “volunteer” appeared in the middle of
the phrase “regularly organized police department.” This phrase, without the word
“volunteer,” appears verbatim in section 3362, a provision we find inapplicable to
regularly sworn, salaried peace officers. The function of the word “volunteer” in
former section 4458.2 suggests that the Legislature removed this term to eliminate
redundancy.
       Second, the absence of any legislative history explaining the Legislature‟s
decision to eliminate the word “volunteer” is itself significant. Had the
Legislature intended to expand the reach of section 4458.2, we would expect to

                                          17
see an indication of this intent and an explanation of the significance of removing
the term “volunteer.” (See Jones v. Lodge at Torrey Pines Partnership (2008) 42
Cal. 4th 1158, 1169 [attaching significance to “the absence of legislative history”];
Donovan v. Poway Unified School Dist. (2008) 167 Cal. App. 4th 567, 597 [“the
absence of legislative history [can] be of significance in deciphering legislative
intent,” citing Lodge at Torrey Pines, at p. 1169].) We see no such evidence in the
legislative history.

       C. Other Considerations
       Larkin argues that the Legislature passed Assembly Bill No. 276 to meet
the changing conditions and needs of California. But Larkin neither identifies
these changing needs nor explains how extending section 4458.2 to salaried,
sworn peace officers would serve them in a manner consistent with the statute‟s
text or purpose. Further, Meredith, supra, 19 Cal. 3d 777, does not bolster
Larkin‟s contention. Indeed, Meredith highlighted the rationale for affording
maximum indemnity levels to volunteer firefighters. (Id. at pp. 781-782.) That
same rationale does not apply to salaried, sworn officers.
       Larkin also contends that the holding we reach today will “deprive[ ] many
thousands of officers access to their maximum benefits.” Under Larkin‟s
interpretation, though, some police departments would be forced to disregard their
officers‟ actual, bargained-upon weekly wages if any of those officers were
injured in the line of duty. Instead, the departments would be compelled to make
maximum indemnity payments, rooted in fictitious earnings and untethered from
the officers‟ salaries. For a small police department whose officers‟ salaries may
not be sufficiently high to qualify for section 4453‟s maximum indemnity levels,
this result could impose some financial burden.




                                         18
       Larkin emphasizes the principle that the workers‟ compensation statutes
should “be liberally construed” to extend benefits to those “injured in the course of
. . . employment.”11 (§ 3202.) What this principle cannot do is to justify an
otherwise erroneous construction of section 4458.2. (See Nickelsberg v. Workers’
Comp. Appeals Bd. (1991) 54 Cal. 3d 288, 298 [“[T]he rule of liberal construction
stated in section 3202 should not be used to defeat the overall statutory framework
and fundamental rules of statutory construction”].) We are mindful of the thrust of
section 3202. Yet construing section 4458.2 in the manner suggested by Larkin
would defeat the framework of the workers‟ compensation scheme and subvert the
Legislature‟s intended purpose. As such, we reject the premise that this statutory
directive requires us to interpret section 4458.2 as Larkin does.




11      Amicus curiae California Applicants‟ Attorneys Association (CAAA),
writing in support of Larkin, echoes Larkin‟s argument that the statute should be
liberally construed. CAAA advances several other arguments in favor of Larkin‟s
reading, focusing on the distinction between active and reserve peace officers,
changes to the definition of “peace officer” in Government Code section 50920,
and the absurdity of excluding regularly sworn, salaried peace officers from
section 4458.2‟s reach. None of these arguments persuades us to adopt Larkin‟s
interpretation.



                                         19
                               III.   DISPOSITION
      For the foregoing reasons, and consistent with the interpretation of the
Board, to which we give great weight, we hold that section 4458.2 does not extend
maximum disability indemnity levels to regularly sworn, salaried peace officers.
We affirm the judgment of the Court of Appeal.
                                                 CUÉLLAR, J.


WE CONCUR:

CANTIL-SAKAUYE, C. J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.
KRUGER, J.




                                        20
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Larkin v. Workers‟ Compensation Appeals Board
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 223 Cal. App. 4th 538
Rehearing Granted

__________________________________________________________________________________

Opinion No. S216986
Date Filed: October 26, 2015
__________________________________________________________________________________

Court:
County:
Judge:

__________________________________________________________________________________

Counsel:

Mastagni, Holstedt, Amick, Miller & Johnsen, Mastagni Holstedt, Gabriel R. Ullrich, Brian A. Dixon and
Gregory G. Gomez for Petitioner.

Lewis, Marenstein, Wicke, Sherwin & Lee, Robert J. Sherwin and Allison E. Barrett for California
Applicants‟ Attorney Association as Amicus Curiae on behalf of Petitioner.

No appearance for Respondent Workers‟ Compensation Appeals Board.

Lenahan, Lee, Slater & Pearse, Gerald M. Lenahan and Phoebe M. Vu for Respondent City of Marysville.




                                                   1
Counsel who argued in Supreme Court (not intended for publication with opinion):

Brian A. Dixon
Mastagni Holstedt
1912 “I” Street
Sacramento, CA 95811-3151
(916) 446-4692

Gerald M. Lenahan
Lenahan, Lee, Slater & Pearse
1030 15th Street, Suite 300
Sacramento, CA 95814
(916) 443-1030




                                               2